Hull, Dep. Att’y-Gen.,
The Attorney-General is in receipt of your communication, enclosing a letter from the County Treasurer of Washington County under date of March 3, 1922, and also of a communication from the Auditor General, enclosing a letter from the same official, written on the same date. These letters present the following questions:
1. What disposition shall be made by the several county treasurers of the fees paid to them prior to Jan. 15, 1922, for dog licenses issued under the Act of May 11, 1921, P. L. 522, known as the Dog Law of 1921?
2. Are the county treasurers permitted to deduct and withhold out of such fees the amount of claims made prior to Jan. 15, 1922, upon the county commissioners for damage done to livestock and poultry?
*739The first of these inquiries was answered in an opinion to you under date of Jan. 4, 1922 [Dog Licenses, 1 D. & C. 338], wherein you were advised that so much of the Dog Law of 1921 as related to the issuance of licenses for the year 1922, and the collection of fees therefor, became effective prior to Jan. 15, 1922, and “that all license fees collected by the several county treasurers in payment for dog licenses for the year beginning Jan. 15, 1922, should be paid over to the State Treasurer, in accordance with sections 3 and 15 of the Dog Law of 1921.”
The second inquiry must be answered in the negative. The Dog Law of 1921 supersedes the Dog Law of 1917 (Act of July 11, 1917, P. L. 818), except within cities of the first and second classes. Both of these acts provided for annual dog licenses and established a license year beginning and ending on Jan. 15th. Under the former, the licenses were issued by the county commissioners of each county through the county treasurer, the license fees were paid into the county treasury for the use of the county, and claims for damage done to livestock and poultry by dogs were paid by the county. Under the Act of 1921, the licenses are issued by the Secretary of Agriculture through the several county treasurers, the license fees are paid into the State Treasury and constitute a special fund, known as the “Dog Fund,” out of which claims for damage done to livestock and poultry will be paid. It was- the evident purpose of both enactments that the fees collected from licenses should furnish the funds for payment of damage claims. On May 11, 1921, when the new act was approved, the great majority of the licenses for the year ending Jan. 15, 1922, had already been issued and the fees paid into the treasuries of the several counties. These fees were not transferred to the State Treasury, but were permitted to remain in the general funds of the counties, evidently for the purpose of paying claims arising under the Act of 1917. The new act did not become effective immediately upon its approval, but it was provided in section 40 thereof as follows: “This act shall take effect on the fifteenth day of January, one thousand nine hundred and twenty-two, except that the Secretary of Agriculture may issue license blanks and tags, and the county treasurers may issue licenses for the year one thousand nine hundred and twenty-two, at any time after the passage of this act.”
Under this section, the provisions relating to the issuance of licenses and the payment of fees for the new year became effective at once, but the provisions relating to the payment of claims for damages, and other portions of the act not relating to the issuance of licenses, did not become effective until Jan. 15, 1922.
Accordingly, during the period from May 11, 1921, until Jan. 15, 1922, the several county treasurers were authorized to issue licenses and collect fees under both acts. Fees for the remainder of the current license year were receivable under the Act of 1917, and were properly payable into the county treasury. All fees received under the new act, however, were received as agent of the Secretary of Agriculture under the provisions of the new act. No part of such fees belonged to the counties or was liable for the payment of any damage claims arising prior to Jan. 15, 1922. They were moneys belonging to the Dog Fund of the State Treasury, expressly collected for the payment of such claims as might arise after the indemnity provisions of the new act became effective.
Although this clearly appears from a reading of the other provisions of the Act of 1921, the language of section 31 seems conclusive: “Any valid claims, or parts thereof, for loss or damage to sheep, horses, mules, cattle, swine or poultry, which have accrued under the provisions of the Act approved the *740eleventh day of July, one thousand nine hundred and seventeen (Dog Law of 1917), at any time prior to the taking effect of this act, shall not abate by reason of the repeal of such act, but shall be paid out of the general fund of the proper county, and, for such purpose, the provisions of said act are hereby saved from repeal.”
The time referred to in this section as the time of “the taking effect of this act” was not the date of the approval of the act, but the date specified in section 40, when all of the provisions of the new act become fully effective. It is clear, therefore, that all claims for damages arising prior to Jan. 15, 1922, must be paid by counties out of fees collected under the Dog Law of 1917, and that all fees collected for the new license year should be paid in full by the county treasurers into the State Treasury.
I, therefore, specifically advise you that the treasurers of the several counties should not deduct or withhold out of the fees received for 1922 dog licenses the amount of any claims made upon the county commissioners for damage done to livestock or poultry prior to Jan. 15, 1922.
From Guy H. Davies, Harrisburg, Pa.